Exhibit news release January 23, 2009 For Immediate Release Employers Holdings, Inc. Announces Integration Savings and Restructuring Charges RENO, Nev. – Jan. 23, 2009 – Employers Holdings, Inc. (“EMPLOYERS”) (NYSE:EIG), a Nevada-based company whose subsidiaries are specialty providers of workers’ compensation insurance focused on small and medium-sized businesses, today announced a strategic restructuring plan to achieve the corporate and operational objectives set forth as part of its recently completed acquisition and integration of AmCOMP Incorporated, and in response to current economic conditions. The restructuring plan includes a staff reduction of approximately 14 percentof the company’s total workforce, and planned consolidation of corporate activities into its Reno, Nevada headquarters. As a result of these actions, EMPLOYERS expects to achieve pre-tax cost savings of approximately $12 million in 2009 and annualized pre-tax cost savings of $20 to $22 million beginning in 2010.These amounts include previously announced anticipated cost savings of $7.5 million in 2009 and $10 million in 2010. The company expects to incur pre-tax restructuring charges of approximately $3 million in the first quarter 2009. “The strategic restructuring plan announced today will enable EMPLOYERS to maximize the value of the AmCOMP acquisition, including staffing reductions consistent with the objectives establishedwhen we announced the transaction in January 2008,” said Douglas D. Dirks, President and Chief Executive Officer of Employers Holdings, Inc. “Given the unprecedented economic climate we and our customers face, additional measures are being taken that we believe are necessary to continue providing competitively priced products and quality services. These decisions are carefully considered and difficult to make, but required given the current environment." EMPLOYERS geographic offices and underwriting functions will remain in place, as they are today.A Regional Field Operation organization will be implemented, with geographic managers maintaining responsibility for day-to-day production, underwriting and profitability within their territories.All other corporate and support functions will be managed centrally in Reno and handled uniformly, companywide. The job eliminations are anticipated to be in large part complete by mid-year 2009 and all of those impacted by the actions will be eligible for severance benefits and outplacement support. EMPLOYERS will provide more information on its cost reduction charges during its 2008 calendar year earnings call currently planned for late February About Employers Holdings, Inc. Employers Holdings, Inc. is a holding company with subsidiaries that are specialty providers of workers' compensation insurance and services focused on select, small and medium-sized businesses engaged in low to medium hazard industries.
